Tilghman C. J.
delivered the opinion of the court. We are not disposed to shake the practice under which arrests have been permitted in this state by virtue of bail pieces, from neighbouring states. But this practice being founded upon courtesy, it is incumbent on this court to see that it shall not be converted into ah instrument to violate our own laws. Now, here is a man, who, having been discharged by the insolvent law of Pennsylvania, is imprisoned on account of a debt previously contracted; and what strengthens the case, is, that both plaintiff and defendant are citizens of Pennsylvania, and the debt was contracted in Pennsylvaniat *312The question is, whether he is not to be protected from this imprisonment; and we are of opinion that he is. But we do not enter into the broad question lately decided in the Circuit Court of the United States, whether the law of this state, giving a complete discharge from the debt, be a violation of the constitution of the United States. It is sufficient for the present purpose to determine, that the person of the defendant is not subject to imprisonment. This is our opinion, and ■pf consequence we order that F. JDusar shall be set at liberty. -
Discharged.